          WARNING: AT LEAST ONE DOCUMENT COULD NOT BE INCLUDED!
                       You were not billed for these documents.
                                 Please see below.

Document Number Document Description Pages                 Document Error
   Document 1   Attachment             3 DOCUMENT COULD NOT BE RETRIEVED!
   attachment                              However, it may still be viewable individually.
      Case 5:20-cv-00035-TBR Document 1 Filed 02/21/20 Page 1 of 6 PageID #: 1




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                        AT PADUCAH
                                      Electronically Filed

                  5:20-cv-35-TBR
CIVIL ACTION NO. ________________

UNITED STATES OF AMERICA                                                              PLAINTIFF

vs.


CHARLENE R. STASIULIS also known as                                               DEFENDANTS
CHARLENE RENEE CHAVEZ, as heir of Deanna J. Bundalo
910 East Walnut Street
Mayfield, KY 42066

ANY UNKNOWN SPOUSE OF DEANNA J. BUNDALO
Serve: Warning Order Attorney

ANY UNKNOWN HEIRS AND SPOUSES OF HEIRS
OF DEANNA J. BUNDALO
Serve: Warning Order Attorney


                              COMPLAINT FOR FORECLOSURE


         Plaintiff, the United States of America, states as follows:

         1.     This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development and at one time known as the Farmers Home Administration

(hereinafter collectively “RHS”).

         2.     As noted herein, the original Borrower on the loan that is at issue here is

deceased. The purpose of this suit is not to make the heirs personally liable for the Borrower’s

loan debt. Rather, the United States seeks to foreclose on the mortgaged property so that the

property may be sold and the proceeds applied towards the outstanding debt.
   Case 5:20-cv-00035-TBR Document 1 Filed 02/21/20 Page 2 of 6 PageID #: 2




          3.   Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

          4.   The United States of America, through RHS, is the holder of a promissory note

(“the 1990 Note”) executed for value on August 21, 1990, by Sandra Fralick, not a defendant

herein. The original principal amount of the 1990 Note was $34,300.00, bearing interest at the

rate of 9 percent per annum, and payable in monthly installments as specified in the Note. A

copy of the Note is attached as Exhibit A and incorporated by reference as if set forth fully

herein.

          5.   On or about November 23, 1993, Deanna J. Bundalo, now deceased, executed and

delivered to RHS an Assumption Agreement, a copy of which is attached and marked Exhibit B,

and which is hereby incorporated by reference as if set forth at length herein. In and by the

Assumption Agreement, Deanna J. Bundalo became liable to RHS under the 1990 Note, as well

as a mortgage signed by Sandra Fralick and recorded in in Mortgage Book 320, Page 367 in the

Office of the Clerk of Graves, County, Kentucky.

          6.   The United States of America, through RHS, is the holder of a second promissory

note (“the 1993 Note”) executed for value on November 23, 1993, by Deanna J. Bundalo, now

deceased and not a defendant herein. The original principal amount of the 1993 Note was

$7,130.00, bearing interest at the rate of 6.5 percent per annum, and payable in monthly

installments as specified in the Note. A copy of the Note is attached as Exhibit C and

incorporated by reference as if set forth fully herein.

          7.   The 1993 Note is secured by a Real Estate Mortgage (the “1993 Mortgage”)

signed by Deanna J. Bundalo and recorded on November 23, 1993, in Mortgage Book 357, Page

172, in the Office of the Clerk of Graves County, Kentucky. A copy of the 1993 Mortgage is



                                                   2
   Case 5:20-cv-00035-TBR Document 1 Filed 02/21/20 Page 3 of 6 PageID #: 3




attached as Exhibit D and incorporated by reference as if set forth fully herein. Through the

1993 Mortgage, Deanna J. Bundalo, unmarried, granted the United States through RHS a

mortgage lien against the real property including all improvements, fixtures and appurtenances

thereto at 910 East Walnut Street, Mayfield, Graves County, Kentucky (the “Property”) and

described in more detail as follows:

        Being Lot No. 2 in Block "E" as shown on the plat of the Bennett-Sutherlin
        Subdivision of record in Plat Book 1, Page 296, in the Graves County Clerk's
        Office, described as beginning at a stake at the intersection of the south line of
        Walnut Street with the east line of Brand Street and running thence East along the
        south line of Walnut Street 75 feet to a stake; thence South, parallel to Brand
        Street 101-1/2 feet to a stake; thence West 75 feet to a stake on the east line of
        Brand Street; thence North along the east line of Brand Street 102-1/2 feet to the
        point of beginning.

        BEING the same property conveyed to Deanna J. Bundalo, a single person, by
        Deed dated November 23, 1993 and recorded November 23, 1993, of record in
        Deed Book 345, Page 659, in the Office of the County Clerk of Graves County.

        8.     To receive subsidies on the loan, Deanna J. Bundalo signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit E and incorporated by reference as if set forth fully herein.

        9.     Deanna J. Bundalo died intestate on November 10, 2018. Exhibit F: Death

Certificate.

        10.    Upon the Borrower’s death intestate, all of her right, title and interest in the

Property vested in her heir at law, to wit, her daughter, Charlene R. Stasiulis, also known as

Charlene Renee Chavez.

        11.    As a result of nonpayment, the Note and Mortgage are in default.

        12.    RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

                                                  3
   Case 5:20-cv-00035-TBR Document 1 Filed 02/21/20 Page 4 of 6 PageID #: 4




sums due under the loan documents, to be due and payable. Further, RHS sent notice of the

default, acceleration of the loan, intent to proceed with foreclosure, and opportunity for

administrative review.

       13.     In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

      14.      As of November 18, 2019, the United States through its entity, RHS, was owed

the principal amount of $10,788.73, plus $705.11 in interest, $27,706.75 for reimbursement of

interest credits, escrow charges of $379.75, and fees assessed of $1,049.92, for a total unpaid

balance due of $40,630.26, with interest accruing at the daily rate of $2.1073 from November 18,

2019, until the date of entry of judgment, and interest thereafter according to law, plus any

additional costs, disbursements and expenses advanced by the United States.

       15.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       16.     Defendant Any Unknown Spouse of Deanna J. Bundalo may assert an interest

in the Property. This defendant is called upon to come forth and assert an interest in or claim to

the Property, if any, and offer proof thereof or be forever barred. Any interest of this defendant

is inferior in rank and subordinate in priority to the first mortgage lien on the Property in favor of

the United States.

       17.     Defendant Any Unknown Heirs and Spouses of Heirs of Deanna J. Bundalo

may assert an interest in the Property. This defendant is called upon to come forth and assert an

interest in or claim to the Property, if any, and offer proof thereof or be forever barred. Any




                                                  4
   Case 5:20-cv-00035-TBR Document 1 Filed 02/21/20 Page 5 of 6 PageID #: 5




interest of this defendant is inferior in rank and subordinate in priority to the first mortgage lien

on the Property in favor of the United States.

        18.       There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

        WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

        a.        Judgment in rem against the interests of the Defendants in the Property for the

amounts stated herein, plus continuing pre- and post-judgment interest, as well as costs,

disbursements and expenses advanced by the United States;;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and




                                                    5
   Case 5:20-cv-00035-TBR Document 1 Filed 02/21/20 Page 6 of 6 PageID #: 6




        f.   That the United States receive any and all other lawful relief to which it may be

entitled.

                                           UNITED STATES OF AMERICA

                                           RUSSELL M. COLEMAN
                                           United States Attorney


                                           s/ William F. Campbell
                                           William F. Campbell
                                           Katherine A. Bell
                                           Assistant United States Attorneys
                                           717 West Broadway
                                           Louisville, Kentucky 40202
                                           Phone: 502/582-5911
                                           Fax: 502/625-7110
                                           bill.campbell@usdoj.gov
                                           Katherine.bell@usdoj.gov




                                              6
   Case 5:20-cv-00035-TBR Document 1-1 Filed 02/21/20 Page 1 of 3 PageID #: 7
IJ1SlJA·l'mHA
Form FmHA 1940-16                                    PROMISSORY NOTE                                            ,   r,4~1
                                                                                                                    y     ·-   -
(Rev . 8/87)

TYPE OF LOAN                                                                            STATE
                                                                                                 KENTUCKY
       RH 502                                                                          COUNTY                   --- -----
                                                                                             GRAVES
                                                                                        CASE NO.
                                                                                                                            ___      _,



                                                                             Date                 AUGUST 2_1_ _ _ , 19_2Q__,

   FOR VALUE RECEIVED, the undersigned (whether one or more persons, herein called "Borrower") jointly a nd
severally promise to pay to the order of the United States of America, acting through the Farmers Home Administration,

United States Department of Agriculture, (herein called the "Government") at its office in - - - -- - - - - - - - -

 - ------------ ----       -- ------- MAYFIELD, KENTUCKY-----------------------------------

THE PRINCIPAL SUM OF            TlllRTY-FOUR THOUSAND 'THREB HUNDRED AND 00/100 -----------

DOLLARS($ 34.300.00 ------- ------------------------ - -                        ), plus INTEREST on the UNPAID PRINCIPAL of

 ------------ NINE -------- --- --PERCENT ( ----- - - -- 9               %) PER ANNUM.




Pay ment of the said Principal and Interest shall be as agreed between the Borrower and ·the Government using one of three
alte rn atives as indica ted below: (check one)                                   ·


OL       Principal and Interest payments shall be deferred. The interest accrued t o - - -- - -- -- - - - - , 19 _ _

shall be added to the Principal. Such new Principal and later accrued Interest shall be payable in               _ _ re gular
amortized installments on the dates in dicated in the box below. Borrower authorizes the Govern men t to en te r the amou nt of

such new Principal herein$ _ _ _ _ _ __ _ _ _ __ _ and the amount of such regular installments in the box below ,
when such amounts have been determined.

D IL     Payment of Interest shall not be deferred, Installments of accrued Interest shall be payable on the

of each - - - - - - - - - beginning on - - - - - - - - - , 19--, through _____ _ _ _ _ _ _ , 19--,

Principal and later accrued Interest shall be paid in - - - - - - installments as indicated in the box below;

00 m. Payments shall not be deferred. Principal and Interest shall be paid in _ _ _...:3::..:9:....:6:...-___ installments as indicated
in the box bdow:




s--=-27'-"2=.D~O'---- - - - - - - - - - - on - - - =S.....
                                                      E-=- PT
                                                            =-E
                                                              = ~=1=  ER=-"2-=-l- - - - - - , 19 .2.Q_, and
                                                                   ' B=-

s -=2~7-=2=.0~0~ - - - - - -- - -- - - - - - -thcreafter on the 21ST DAY         of each MONTH
until the PRINCIPAL and INTEREST are fully paid except that the FINAL INSTALLMENT of the entire indebtedness

evidenced hereby , if not sooner paid, shall be due and PAYABLE THIRTY-THREE ( - - ---------- 33 ) YEARS
from the DATE of this NOTE. The consideration herefor shall support any agreement modifying the foregoing schedule
of payments.


                                                              Position 2                         ;.: :n     FrnHA 1940-16 (Rev. 8/87)
                                                                                                    • ,~, /! I I!:Jbti      GOVERNMENT
                                                                                                                                   EXHIBIT
                                                                                                                                     A
    Case 5:20-cv-00035-TBR Document 1-1 Filed 02/21/20 Page 2 of 3 PageID #: 8




If the total amount of the loan i5 not advanced at the time of loan closing, the loan shall be advanced co the Borrower as
requested by Borrower nd approved by t he Government. Approval of che Government is mandatory provided the advance is
requested for a purpo~e auchori2ed by the Government . Interest shall accrue on the amount of each advance from its actual
dare as shown on the reverse hereof. Borrower authorizes the Government to enter the amount and dare of such advance in
the Record of Advances.

Payment of principal and interest shall be applied in accordance with FmHA accoundng procedures in effect on the date of
receipt of the payment. Borrower agrees ro pay lace charges in accordan ce with FrnHA regulations in effect when a fate
charge is assessed .

Prepayments of scheduled installments. or a ny portion thereof. may be made at any time of the option of Borrower. Refunds
and e xtra payments, ns defined in the regu lations (7CFR §1951.8:, of the Farmers Home Administration according to the
source of funds i.nvolved. shall, ofter payment of interesr. be applied in accordance with FmHA regulations and accounting
procedures in efrect on the dace of receipt of paymencs.                                                            ·

 Borrower agre es ~hat rh c Go vernme nt a.c any time may Lssig11 this nole. ! the · overnme~t ;.ssigns the note and insures the
.Payment there<) f. and in such case, though the note is not held by cite Governmen~. Borrower sh;11l co ndn ue co pay to the
Government, as ,olleccion agent for the holder. all installments of principal and inten:st as scheduled. herein.

If this note is hcid by an inmred !ender, prepa ym ents made by Borrower may, at rhe opeion of :he Government, be remitted
by Lhe Governnie:it to the ho lder prom ptly or, c,x,cept for fi nal payment. be re rained by the Govl!rnment, ncl remirtcd to the
hnld.:r 11 eiche~ J t:ai<!ndar quarter basis or an 11nnual inst,dlnumt due dare basis. The cffer.~i\'e date o any prepaymcrtt
retained llnd r.:mittec.i by the Gove mment to the noldcr ou II annual installment due dat~ basis shall be the date of the pre .
payment by Bor~ower. and the Government will pay the interest to which the holder is en titled accruing between the effectivr:
date of any such prepayment and the dace of the Treasury check. to the holder.

CRED[T ELSE\VHERE CERTlFlCATION: Borrower hereby certifies that he/,he is unable co obrain sufficient credit else-
where co financ~ his/her actual needs at reasonable rates and terms, caking into consideration prevailing private and coopP.ra-
tive rates and :~:ms in or near his/her community for loans foe similar purposes and peri ods of time, and that the loan
evidenced hereb,· shall be t1sed solely for purposes aurhorized by the Government.

LEASE OR SALE OF PROPERTY: If lhe propeny constructed. impro\'ed. purch ased . or re inan ed in whole o r in part
wirh th e lonr. ~·:idence d here.by is ( lj leased ur rented with an option to purchase, (2 ' leased o r re nre d wirliout option to
purchase for a :~~m exceeding 3 years. or (3) sold or tirlll is otherwise conveyed , voluntar'ly or involunc;nily, the Gove rnm ent
may i!C irs optic:i dedace the indebtedness evidenced hereby immediacely due and payable.

REFINANCING AGREEMENT: Borrower hereby agrees co prov id~ p'eriodic nan dal infor mation as requested by the
G<Jvernment. 1:· ~tan~· time it ,hall appear co the Government chat Borrower may be able co obtain a loa n from a responsible
cooperative or ?.ivatc: credit source at reasonable races and cerms for loans fo r similar purposes and period of time. Borrower
will, at rhe Gore:nmenc' s request, apply for and accept a lo:in in sufficient amount to pay th is noce in full and, if the lender
is a cooperark~ . ;o pay foe any necess.iry stock. This parag~aph and the preceding paragraph shall not apply to any comaker
signing !his no,! purs ua nt co Sec rlon 502 of the Housing Ace of 1949 ro com pensate for del1cicnr repayment ability of
other u1:dersig:id person(s).                                ·

CREDIT SALE TO NONPROGRAM BORROWER : The provisions of the paragraphs entitled ' ·Crcdit Elsewhere Ccrliflca-
don." ,and "R.:;nancing Agreemenc·• do nor apply if , 1) chis promissory noce represents in wh!)le or part payment for prop-
erty purchascu :"rom che Government and ( 2) the lonn represenc1:d by this prom issory note was made to che bo rrower is :r.n
non program b.:-::owec u nder T itle V of rhe Hou_si ng Act of 1949, as amended. and regularions promu !gated thereunder.

DEFAULT: F l:iure co pay when due any debt cvi.d,mced hereby or perform any covenant ot agreement hereunder shall
constitute defa-.:it under chis instrument and any othtr instrument evidencing a dcbt of Sorrower owing co, insured or Guar-
antc<!d by cne Gove rnment or securing or otherwise rdacing to such a debt: and default under any such other instrument shall
constitute deia:.:lt hereunder. UPON ANY SUCH DEF AULT. che Governrnenr ar it~ option may declare all or any part of
any such indec:edness immediately due and payable.

This Nore is ;:·:en as evidence of a loan co Borrower made or insured by the Go,•crnment purs~a nt to the Tide V of the
Housing Act ?1 1949 .rnd for the type of loan as is indicated in the ';TYPE OF LOAN" block above. This Note shall be
subject to th e ?=~sent rcgubdons of the Farmers Home Administration and to its future regulations nor inconsistent with the
oc!Xpress provb:c.:i, he~cof.
       Case 5:20-cv-00035-TBR Document 1-1 Filed 02/21/20 Page 3 of 3 PageID #: 9




     Presentment, protest, and notice are hereby waived,

                                                                                                                                     (SEAL)
                                                                    SANDRA FRALICK                    (BORROWER)
                                                                                                                                     (SEAL)
                                                                                                             (SPOUSE)

                                                                    901 EAST WAL NUT STREET

                                                                    MAYFIELD, KENTUCKY 42066




                                                          RECORD OF ADVANCES
              AMOUNT            DATE                  AMOUNT            DATE               AMOUNT                            DATE
     (1) $                                      (8)   S                             115\ $
     Pl s                                       (9) $                               ( 16) $
     { 3) S                                    (10) S                               r 17) $
     /4) S                                    ( 11) S                               /18l $
     (Sl S                                    (12) S                                (19\ $
     (6) S                                    (13) S                                (20) $
     {7) S                                    (14) S                                (21) $
                                                                            TOTAL   s




                                                                                * u..a.   QQv.mmtnt   Pt1n11r11   OrtlMI   1e11-72S,431,-1a1a




                                                               Position 2                    .,, ., FmHA 1940-16 (Rev. 8/87)
                                                                                            .... , ', 2 .
                                                                                                       l    /!J.i.9(J'

'. ----------------------------------------------                                                                                               ---
 Case 5:20-cv-00035-TBR Document 1-2 Filed 02/21/20 Page 1 of 1 PageID #: 10



                                                                                                                                            FORM APPNOVED
                                                                                                                                             OMB No, 05?5.0036
USDA.FmHA
Form FmHA 1965-15                                                                                              Type of Lo   ,n             RIt   502
(Rcv.6-90)                                                                                                     A(Sec.502 o Non Program o                  Sec, 504
                                             ASSUMPTION AGREEMENT
                                             SlnXleFrmlly Houcinj Lorn(r)

                                                                                                                                                                     l
      This Asrcement dated - -, l't-9yrygBR-2i                                . l9   93,       is hctwccn thc Unircd States o{Arnerica, acring rhrough the
Farmers Home Administration (hcrein callcd the Oovernmcnt), and             '-                                                   p*c-r-s-qD.
                                                                                                                                                       "-
(herein called Borrower). whose mailing address       is         910   E'   WS"LUIIX]     -Sf;;-UIYFIELD;-KY                lm66
                                                                        securr:d by the following dcscribcd securiry instrumcnt(s) ex.cutcd hy

                                                                                                   , on real property described thcrein rvhrch ir located in
     CRAVES                                                                                        KENTUCKY
                                                                    County, Statc    of   ..




                                                                                                   Book/ Volume/
                                                                                                  Documcnt Numbcr
                                                                                                  --32Y^-"-

        ln considcration o[ the assumption of indebtcdncss as herein provided and the Covcrnmcnt's conscnl                                (o this assumption      and
rclated conveyance of the securitl, propcrly, if applicablc, it is agrecd as follows:

         l. Eorrower hereby assumes liability for and agrecs to pay to thc ordcr of the (iovernrnenl at thc office of rhc Farmrrs Home
Adminirtmtion shown bclow (or othe r location as may latcr be specified) rhe principol rrr n1 THIRTY-QNE- $qUS"dryP*4UU
    NOl t00                                                                                                                          --*--
     1--^**;^-:-:::::*-:::::::::::::_::
 --'-;1
                uu                                                        ******-**)                               .." 11l"l1l-l-1- dollars
(l. -i_{t_u-qv.                                                                           prus interel 8t rhe rarc               oI{ILAIQ_
 iI"kIl]:I-::"-:-:::: p.r..n, r 6 '5rlll*--,                          i ,-*""r-,      p"r*r.       in instalrmenrs as foilows:

       r     19-l   .00                    on         DECL:UBBR 23
                                                                                                    tq 93      . r,nd

             t9l .00                         herenltcr on lhe
                                                                     23RD
                                                                                                     ol each
                                                                                                                         MoltTlt
until the priucrpal and inlerctt urc Iullt paid.        cxcept   thitt tlrc lrttul irrstrrllrrrcrrt ol thr enltre in<hbtcdncss evitl(ncsd hercby,            if   not
sooner paid. shall be drre End payable    TllfRTY-'nlRfE         --:::-----:1             -13---                     ) years frorn the dllc of this Agreement.
       2   Paymcnts    of principal and interest rhall     be applicd in accordance u.ith l;irrmcrs l{ome Adminisirxlion's accounting procedures
in cffect on thc date of receipl of thc palmcnt, Borrotcr agrees to pay llte charger rn accordunce with Firrmers Home Administration
regulations in effect when a lete charge is arsessed.

     3, The provisions of the debt instrumcnt(s) hereby assumed shall, cxcepr as modilicd hercin. remain in full force and effcct,
and Eorrower hercby assumcr the obligations of ard agrecs to comply with all col.enanis. agreemrnts. and conrlitions contained in
said instrument(s). ns modificd herein. ar though Borrower hod executed them as ol the dste rhcreof as principal obligo(s).

       4. Provistons of lhe dcbt and security instrumcnt(r) n'hich require rhut the borrowcr occupy rhc FmHA-financed dwelling                                     or
graduate to another crcdit source do no{ upply to as.sumption on ineligible (Non program) tcrms.

       5 This Agreemenl it suhJect to prctent regulations            o[ the Farmers Home Administrsiion ilnd to its futurc rcaulations                       which
are not consistent walh lhe exprcss provirions hereof,


                                                                                                                                   -€""            - _'     -_t
                          (Ca.signer t                                                                                      --t
                                                                                                                            Edrroi'€t
UNITED STATES OF AMERICA
FARMERS HOM E ADMINISTRATION

By                                                                                                Former Borrower t{eleased l-rom
                                                                                                  Liability
,,,,. 9odelySupervlaor
o,,. SfEflt-3"3-:i?e3
                                                                                                                  )
FmHA Counti'Officc Address:         l!:11{          d Jlntown                Mayf*l}d, KY                4       6
 f'.ft*V , - lf1, iltYv tl$tt{a.   f Lqw 6tt v




                                                                                                                                                            B
---------------         -----
    Case 5:20-cv-00035-TBR     - ---
                           Document 1-4 - Filed
                                          -----·02/21/20 Page
                                                      -- .. . 1 of 4 PageID #: 14
                                                               Position 5
     USDA-FmHA
     Form FmHA 427·1 KY
     (Rev. 6-91)
                                        REAL ESTATE MORTGAGE FOR KENTUCKY

           THISMORTGAGEismadeandenteredintoby                   Deanna J. Bundalo, a single person,




     residing in                 Graves                                                          ·county, Kentucky . whose post office

     address is 910 East Walnut Street, Mayfield,                                                       , Kentucky 42066
     herein called "Borrower," and:
           WHEREAS Borrower is indebted to the United States of America, acting through the Farmers Horne Administration,
     United States Department of Agriculture, herein called the "Government," as evidenced by one or more promissory note(s)
     or assumption agreement(s) or any shared appreciation or recapture agreement, herein called ''note," which has
     been executed by Borrower, is payable to the order of the Government, authorizes ;1cceleration of the entire indebtedness at
     the option of the Government upon any default by Borrower, and ls described as follows :

                                                                                   Annual Rate                      Due Date of Final
     Date of Instrument                     Principal Amount                       of Interest                         Installment

     August 21, 1990      $34,300.00             9.0%     August 21, 2023
     "The above described promissory note which now has the outstanding
     principal balance of $33,894.43, with accrued interest in the amount
     of $1,037.58, has been modified by an assumption agreement dated
     November 23, 1993."
     November 23, 1993    $7,130.00             6.5%    November 23, 2026
            (The interest rate for limited · resource farm ownership or llmlted resource operating Joan(s) secured by this instrument
     may be increased as provided in the Farmers Home Administration regulations and the note .)
            And the note ev idences a loan to Borrower. and the Government, at any time , may assign the note and insure the
     paym ent thereof pursu ant to the Consolidated Farm and Rural Development Act, Title V of the Ho using Act of 1949 or any
     other statute administered by the Farmers Home Adminstration . ·
            And it is the purpose and intention of this instrument that , among other things, at all times when the note is held by
     the Government, or in the event the Government should assign this instrument without insurance of the note, this instrument
     shall secure payment of the note ; but when the note is held by an insured holder this instrument shall not secure payment of
     the note or attach to the debt evidenced thereby. but as to the note and such debt shall constitute an indemnity mortgage to
     secure the Government against loss under its insurance contract by reason of any default by Borrower .
            And this instrument also secures the recap tu re of any interes t credit or subsidy which may be gra nted to the Borro wer
     by the Government pursuant to 42 ll.S.C. §1490a. or any amounts due under any Shared Appreciation Agreement/ Recap·
     turc Agreement entered into pursuant to 7 lJ.S.C. 200 I .
            NOW, THEREFORE, in consideration of the loan(s) and (a) at all times when the note is held by the Government , or
     in the event the Government should assign this instrument without insurance of the payment of the note, to secure prompt
     payment of the note and any renewals and extensions thereof and any agreements contained therein, including any provision
     for the payment of an insurance or other charge , (b) at all times when the note is held by an insured holder, to secure per-
     form ance of Borrower's agreement herein to indemnify and save harmless the Government against Joss under its insurance
     contract by reason of any default by Borrower , and (c) in any event and at all times to secure the prompt payment of all
     .idv:mces and expenditures made by the Government, with interest , as hereinafter described , and the performance of every
     covenant and agreement of Borrower contained herein or in any supplementary agreement , Borrower does hereby sell, con-
     vey , and assign, with general warranty, unto the Government th~ following property situated in the State of Kentucky,
                          Graves
     County(ies) of - - -- - - - - - - - - - - - - - -- - -- - -- - - -- - - -- - - - -


             Being Lot No. 2 in Block "E" as shown on the plat of the Bennett-
             Sutherlin Subdivision of record in Plat Book 1, Page 296, in the
             Graves County Clerk's Office, described as beginning at a stake
             at the intersection of the south line of Walnut Street with the
                                                                                                         FmHA 427·1 KY (Rev. 6-91)

                                                                                                                               GOVERNMENT
                                                                                                                                 EXHIBIT
                                                                                                                                     D
Case 5:20-cv-00035-TBR Document 1-4 Filed 02/21/20
                                          ..... - - - -Page
                                                        -- 2 of 4 PageID #: 15




              east line of Brand street and running thence East along the south
              line of Walnut Street 75 feet to a stake; thence South, parallel
              to Brand Street 101-i feet to a stake; thence West 75 feet to a
              stake on the east line of Brand Street; thence North along the
              east line of Brand Street 102-l feet to the point of beginning.
              Being the same real estate conveyed to Deanna J. Bundalo, a
              single person, l>¥ deed from Sandra Fralick, a single person,
              dated Novemberelj_, 1993, and of record in Deed Book,lct,S , page
              ~ , Graves County Clerk's Office.                .
              This mortgage is second and inferior to the following mortgage in
              favor of Farmers Home Administration, and recorded in Graves
              County Clerk's Office: Mortgage recorded in Mortgage Book 320,
              page 367,

    being the same (or part of the same) land conveyed*
     together wilh all rights (lrn;!uding the rights lo mi11!ng products, gravel, oll , gas, coal or other minerals}, interests, easements,
    herc<ll taments and appurtenances thereu nto belongi ng, the rents, issues and profits thereof and revenues and income there·
    from , all 11nprovemcnts and personal properly now or later attached thereto or reasonably necessary to the use thereof,
     induding, but nu t limited to, ranges, refrigerntors, clothes washers clothes dryers, or carpeting purchased or financed in
    whole ur in part wilh loan fund ·, all water, water rights, and water stoi.;k pertaining thereto, and all payments at any time
    owing 10 Borrower by virtue of uny sale, lease, transfer, conveyance, or condeinnatlon of any part t11ereof or interest there·
     in-all or wh ich are herein called "the propeny"; All ren ts, profits and income from the property covered by this mortgagee
    arc hereby· assigned to the mortagce for the purpose of discharging the debt hereby secu red. Permission is hereby given to cha
    mortgagor, so long as no default exist hereunder, to co!leq such rents, profits and income for use in accordance with Farmers
    Home Administratlon regula tions.                                                                                                 ·
            TO HAVE AND TO HOLD the property unto the Government and its assigns forever in fee simple.
            BORROWER for Borrower's self, Borrower's heirs, executors, administnuors, successors and assigns WARRANTS THE
    TITLE to the property to the Government against all lawful claims and demands whatsoever except any liens, encumbrances,
    easements, reservations, or conveyances specified hereinabove, and COVENANTS AND AGREES as follo ws:
            (!) To pay promptly when due any indebtedness to the Government hereby secured and to indemnify and save harm-
    less the Government against any loss under its insurance of payment of the nole by reason of any default by Borrower. At
    a!l times when the not e is held by an insured holder, Borrower shall cominue 10 make payments on the note to the Govern-
    ment, as collection agent for the holder.
            (2) To pay to the Government such fees and other charges as may now or hereafter be required by regulations of
    the Farmers Home Administration.
            (3) If required by the Government, to make additional monthly payments of 1/12 of the estimated annual taxes,
    assessments, insurance premiums and other charges upon the rn1ortgaged premises.
            (4) Whether or not the note is insured by the Government, the Government may at any time pay any other amounts
    required herein to be paid by Borrower and not paid by Borrower when due, as well as any costs and expenses for the pre-
    servation, protection , or enforcement of this lien, as advances for the account of Borrower. AJI such advances shall bear
    interest at the rate borne by the note which has the highest interest rate.
            (5)-. All advances by the Government as described in this instrument, with interest, shall be immediately due and pay.
    able by Borrower to the Government without demand at the place designa ted in the latest note and shall be secured hereby .
    No such advance by the Government shall celieve Borrower from breach of Borrower's covenant to pay. Any payment made
    by Borrower may be applied on the note or any Indebtedness to the Government secured h.ereby, in any order the Govern-
    ment determines.
            (6) To use the Joan evidenced by the note solely for purposes authorized by the Government.
            (7) To pay when due all taxes. liens, judgments encumbrances, and assessments lawfully attaching to or assessed
    against the property, including all charges and assessments in connection wit11 water, water rights and water stock pertaining
    to or reasonably necessary to the use of the real property described above, and promptly deliver to the Government without
    demand receipts evidencing such payments.
            (8) To keep the property insured as required by and under insurance policies approved by the Government and, at its
    request, to deliver such policies to the Government.
            (9) To main ta.in Improvements in good repair and make repairs required by the Government; operate the property in
    a good and husbandmanlike manner; comply wjth such farm conservation practices and farm and ltome management plans
    as the Government from time to time may prescribe, and not to abandon the property, or cause or permit wa·ste, lessening or
    impairment of the security covered hereby , 01 without the written consent of the Government, cut , remove , or lease any
    timber, gravel , oiJ, gas, coal, or other minerals except as may be necessary for ordinary domestic purposes.
            (10) To comply with all laws, ordinances, and regulations affecting the property.
  Case 5:20-cv-00035-TBR Document 1-4 Filed 02/21/20 Page 3 of 4 PageID #: 16



         (11) To pay or reimburse I.he Government for expenses reasonably necessary _or incidental to the Rl'Otectlon of the
 lien and priority hereof and to the enforcement of or ttie compllance wllh the ~revisions hereof and of the note and any
 supplementary agreement (whether before or after default), including but not !united io costs of evidence of title to ana
 survey of the properw, costs of recording this and other instruments attorneys' fees, trustees' fees, cour t costs, and expenses
 of advertising, selling, and conveying the property. Upon termination of this mortgage1 after payment in full, the mortgagee.
 at the mortgagor's expense, shall execute and file or record such instruments of re1ease, satisfaction and termination in
 proper form pursuant to the requirements contained in KRS 382.365.
         (12) Except as otherwise provided by the Farmers Horne Administration regulations, neither the property nor any
 portion thereof or interest therein shall be leasod , assigned, sold transferred, or encumbered voluntarily or otberwlse, without
 the written consent of the Government. The Government shall have the sole and exclusive rights as mortgagee hereunderd
 including but not limited to the power to grant consents, partial releases, subordinations, ana satisfaction, and no insure
 holder shall have any right, title or interest in or to the lien or any benefits hereof.
         (13) At all reasonable ti.mes the Government and its agents may i11Spect the propeny lo ascertain whether the cov-
 enants and agreements contained herein or in any supplementary agreement are being performed.
         (14) The Government may (a) adjust the interest rate, payment, terms or balance due on the Joan, (b) increase the
 mortgage by an amount equal to def~rred interest on the outstanding principal balance, (c) extend or defer the ma1urity of.
 and renew and reschedule the payments on, the debt evidenced by the note or any indebtedness to the Government secured
 by lh.ls instrument, (d) release any parry who is liable under the note or for the debt from liability 10 the Government ,
 (e) release portions of the property and subordinate ils lien and (f) waive any other of its rights under this instrument. Any
 and all this can and wHI be done without affecting the lien or me priority of this instrument or Borrower's or any other
 party's liability to the Government for Rayment of the note or debt secured by this instrument unless the Government says
 otherwise in writln~. HOWEVER, any forbearance by the Government-·whether once or often--in exerci$ing any right or
 n:rnedy under this 111strument, or olherwise afforded by applicable law, shall not be a waiver of or preclude the exercise of
 any such right or remedy.
         ( I 5) If at any time it shall appear lO the Government that Borrower may be able to obtain a loan from a production
 credit association , a federal land bank, or other responsible cooperative or private credit source, at reasonable rates and
 terms for loans for similar purposes and periods of time, Borrower will, upon the Government's request, apply for and accept
 such loan in sufficient amount to pay the note and any indebtedness secured hereby and to pay for any stock necessary
 to be purchased in a cooperative lending agency in connection with such loan.
        (16) Default hereunder shall constitute default under any other real estate, or under any personal property, or other
 security instrument held or insured by the Government and executed or assumed by Borrower, and default under any such
 oLh.er securiry instrument shall constitute default .hereunder .
         (J 7) SHOULD DEFAULT occur in !he performance or discharge of any obligation in this instrument or secured by
 this instrument, or should any one of the parties named as Borrower die or be declared an incompetent, or should any one of
 the parties named as Borrower be discharged in bankruptcy or declared an lnsolvenl. or make an assignment for the benefit of
 cieditors, the Government, at its option , with or without notice , may : (a) declare th~ entire amount unpaid under the note
 and any indebtedness to the Government he reby secured immediately due and payable, (b) for the account of Borrower incur
and pay reasonable expenses for repair or maintenance of and take possession of operate or rent tbe property , (c) upon
application hy it and production of tl1is instrument , without other eviden<.:e and without notice of hearing of said applica11on,
have a receiver appointed for the property , with the usual powers of receivers in like cases, (d) foreclose this instrument as
provided he1ein or b)' Jaw , and (e) enforce any ai1d all other rights and remedies provided herein or by present or future Jaw.
           J 8) The proceeds of foreclosure sale shall be applied ln the follow!pg order to the payment of: a) costs and expenses
 incidenr to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a competent court to
 be so paid, (c) the debt evidenced by the note and all indebtedness ro the. Government secured hereby, (d) inferior liens of
 record re9uired by law or a competenr court to be so paid, (e) at the Government's option, any other indeb'tedness of Bor-
 rower owmg to or insured by the Government, and (f) any balance to Borrower. Al foreclosure or other sale of all or any
part of the property, the Government and its ugents may bid and purchase as a st ranger and may pay the Government s
 share of the purchase price by crediting such amount on any debts of Borrower owing to or insured by the Government,
 in t:he order prescribed above .
         (19) Borrower agrees lhat the Government will not be bound by any present or future State iaws, (a) providing for
valuation, appraisal, homestead or exemption of the property, (b) prohibiting maintenance of an action for a deficiency
jud!,'Tflent or limiting the amovnt thereof or the Lime within which such action may be brought, (c) prescribing any other
 statute of limitations, (d) allowing any right of redemption or possession following any foreclosure sale, or (c) limiting the
conditions which the Government may oy regulation impose , including the interest rate i1 may charge, as a condition of
approving a transfer of the property to a new Borrnwer. Borrower expressly waives the benefit of any such State law. Bor·
rower hereby relinquishes, waives, and conveys all righrs, Inchoate or consummate, of descent, dower, and curtesy.
        (10) If any part of the loan for which this instrument is given shall be used to finance the purchase, construction or
 repair of property to be used as an owner-occuped dwelling (herein called "the dwelling") and ir Borrower intends to sell
or rent the dwelling and has obtafned the GovernmeTit' s consent to do so (a) nei1her Borrower nor anyone authorized to act
 for Borrowe! will , after receipt of a bona fide offerbrefuse to negotiate for th~ ~ale or rental o_f the dwe_l~ing or will otherwise
make unavailable or deny the dwellini to anyooe ecause of race, color, rehg,on, sex, hand1ca~, fam1hal statue, age or na-
 tional origin. and (b) Borrower recogmzes as illegal and hereby disclaims, and will not comply wJth or attempt to enforce any
 restrictive covenants on the dwelling relating lo race, color, religion, sex, handicap, familial statue, age or national origin.
         (21) Borrower further agrees tha1 the loan(s) secured by this instrument will be in default should any loan proceeds
 be used for a purpose that will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to
produce an agricultural commodity . as further explained in 7 CFR Part 1940, Subpar1 G, Exhibit M.
         (22) This instrument. shall be subject to the present regulations of the Farmers Home Administration, and to its future
regulations not inconsistent with the express provisions hereof.
        ('.!3) Notices given hereunder shull be sent by certified mail, unless otherwise required by law add,essed, unless and
until some other address is designated in a notice so given in the case of the Government to Farmers Home Administration
al 333 Waller Avenue, Lexington, Kentu cky 40504, and in the case of Burrower at the address shown in the Farmers Home
 Administration Finance Office re<:otd~ (whi<.;h normally will be the same as the post office address shown above).
        (24) If any provision of this instrument or application thereof to any person or circumstances is held invalid, such
Invalidity will not affect other provisions or applications of the instrument which can be given effect without the invalid
provision or applica tion , and to that end the provision·s hereof are declared to be severable.
Case 5:20-cv-00035-TBR Document 1-4 Filed 02/21/20 Page 4 of 4 PageID #: 17




                                                         23rd                    November               93
  Given under the hand(s) and seal(s) of Borrower this _ _ _ _ _ _ _ _ _ day o f - - - - - - - - - , 19 - ·

                                                                                                                                AL--~~A
                                                                                                                               Deanna J. B~d
                                                                                                                                                                                                                                     (SEAL)

                                                                                                                                                                                                                                     (SEAL)


  ST ATE OF KE_N_T_U-CK_Y.......,._ _ _ _ _ _                                                                   t ss:
  COUNTY OF       GRAVES                                                                                        f
            Before me, _......,t:.:h.:.e=--..,U::.cn.a.;d...,,.e,.r..,.s""'i""'g::i.n1.a..11e""d,___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , a Notary Public in and for

  the County of _ _G_r_a_v_e_s__________ personally appeared __D_e_a_n_n_a_J_._B_u_n_d_a_l_o___
                                                                                              , ___
                  ·. i~. ·~-                                                 j


   a single pers-gn·t ·
                                                                .
  ---...;;.----~.~.~.,,............-------~alikXXKXXXXXX¥XXXXXXYXXXX¥XXXXXXXX~~--t~

  who ackno"'l'~dged ~t ·they executed the foregoing instrument on the __2;...3;...r;;;..d.c..-_ _ _ _ _ _ _ _ _ _ _ _ __
            ... ..
           :·\ \;•', : ..... .;, .  .:. ~~.                                          (             ...
  day of , Noveml?.e r·~· · :: ·. .. ..         , 19 93, as their free act and deed .
      .-·/ . ~>      J•• • ••    ~ ' .'-. ~ :· •• ·. ,   ;;')       ··~...       t       • :        •

     ,,.:., , , ··.J:I, ·
                   ·' •. " .,      ·                                                                                    23rd                                             November                93
  ... j    .~!N~S r~nd._ ancffffi'cial seal th.ls                                                                                                                day of ___- - - - - - - - , 19 - ·
     -:: -1 · .
     :;         :      r;-i
                          '-'        ~() -. '                   ;: .• ~~                                 .
                                                                                                              ' .. \••.. (~~tJ..~ ~..
                                                                                                              •, .
                                                                                                                                                                                                             '.IL--'
                                                                                                                                                                                                                     'I
  (SE)Jj. \               (. ·.               : ; / ,~/ :·                                     ·                 ··                                                    a t""""'-..,...a""r;;.a,g,.....ex.;:;;...._;:;..______N_o_r_ar_y_l'_u_b_/l_c
                                                                                                                          """"y...:::.."""'~'Eloaa""tte=a....,.e""-"'"...
          '·;,:_,_ · ..         (1               ~-·            '        2/3/94
  MY:,~~~~~?:1 exp\rs~>'t-
                       ---,-
                           , -------

   . ,. ._ ·: _'. .. · ,,,,~ ~\~-:: ·     ·    PREPARER'S STATEMENT .
     · · The form 'of this 'instrument was drafted by the Office of the General Counsel of the United States Department of
  Agriculture, and the material in the blank spaces in the fonn was inserted by or under the direction of
                       --~~:,.
   Denni~ -t. Null, Attorney
                                                                                                                 {name)'
   223 North 7th . Street, P.O. Box 5040, Mayfield, Kent,ck~6
                                                                                                                            (address)                    I~
                                                                                                                                                                                                                               (Signa rure)
                                                                                                             RECORDER'S CERTIFICATE

 ST ATE OF KE-N-'T~U=CK
 COUNTY OF
                      ........
                  GRAVE$
                                                         Y==-------t(                                                ss:


           I, _ .,.G..,l_.e,..n...__B_r_.u::.ac-.e
                                                ___________ , Clerk of the County Court for the County aforesaid, do certify



                                     +
 that the foregoing mortgage was on the                                                                       23 rd                         day of          November                               , 19 93 , lodged for record

 a3- 1~lock                                          M., whereupon the same, with the foregoing and this certificate, have been duly recorded in my office.

           Given under my hand this                                                            23rd                            day of           Novemb                                       il.
      fflodSltf 8oo1t 35?                                                                                                    Clerk of                                                                                     County Court


          ~~
                                                                                                                             By _ _ _ _ _..ar;...=..--.:::::..::.......;;.,;.c-:~=------, D.C.
                                     I/).
                                                                                                                                                                     'U.S. aow,,,.,..,._ Pmllng Offlce: 1!1i1 - 5158-764
Case 5:20-cv-00035-TBR Document 1-5 Filed 02/21/20 Page 1 of 4 PageID #: 18




       r.HA Instruction 1951-1
       khibit A


                             UNITED S'tATES DEPARTMENT OF AGRICULTURE
                                   PARMERS HOME ADMINISTRATION

                                      Subsidy Repayment ,\greeaent

              Assumption              Assumption
       Date of llmr.&11/23/93 Amount of N~$31,000.00Date of aortgage 11/23/93

       Date of Notell/23/~3.Amount of Note $7,13.Q,OODate of aortgage 11/23/93

       Type of assistance:                              1. Interest credit /xx/
                                                        2. Hoaeownera,ip i8sistance
                                                             Program_
       Addreas of Property:      910 E. WALNUT ST.

                                 MAYFIELD, KY   42066


                       BORROWER:        DEANNA J. BUNDALO, a single person

                   CO-BORROWER:


      1     This agreement entered into pursuant to 7 CFR 1951-I, between the United
      States of America, acting through the Farmers Rome Admin~stration (Fm.RA)
      (herein called "the Government .. ) pursuant to section 521 of Title V of t;he
      Housing Act of 1949 and the borrower(s) whose name{a) and addresa(es) appears
      above (herein eomeUmes referred to as "borrower"), supplements the note(s)
      -from borrower to the Government as described above, and any promissory
      note(s) for loans m.ade to borrower in the future by the Govert11Dent.
      Such future notes, when executed, will be l11ted below the signature line-
      of this Subsidy Repayment A&reement.

      2 .   I (we) agree to the conditions eet forth in this agreement for the
      repayment of the subsidy granted me (us) in the form of interest credits
      or Homeownership Assistance Program (HOAP) subsidy (hereinafter called
      "'aubs1dy").

      3    I (we) agree th.at the real property described in the mortgage(s)
      listed above is pledged as security for repayment of the subsidy received
      or to be received. I (we) agree that the subsidy is due and payable upon
      the traoafer of title or non~ccupancy of the property by me (us). l
      (we} understand that the real estate securing the loan(e) is the only
      eecurity for the subsidy received. 1 (we) further understand that I (we)
      vill not be required to repay any of the subsidy from other than the value
      (as determined by the Government) of the real estate, mortgaged by myself
      (oureelves) in order to obtain a Section 502 Rural Housing (RH) loan.
                                                                                       GOVERNMENT
                                                                                         EXHIBIT
                                                                                              E

       (9-27-7~)   SPECIAL P~                                             i,v,v 2
                                                                             11        .
                                                                                    3 199:J
Case 5:20-cv-00035-TBR Document 1-5 Filed 02/21/20 Page 2 of 4 PageID #: 19




   FmHA Instruction 1951-1
   Exhibit A
   Page 2
   4    I {we) understand that so long as I (we) continue to own the property
   and occupy the dwelling as my (our) Tesidence, I {we) may repay the principal
   and interest owed on the loan and defer repaying the subsidy amount until
   title to the property is conveyed or the dwelling is no longer occupied by
   me (us). If such a request is made, the ~ount of subsidy to be repaid
   will be determined when the principal and interest balance 1& paid, The
   mortgage se.curing the FlnHA RH loan(s) will not be released of record until
   the total amount owed the Government has been repaid.

   5    I (we) agree that Paragraph 6 of this agreement is null and
   void should the property described in the mortgage (s) be voluntarily
   conveyed to thE. Government or liquidated by foreclosure,

   6    ~'hen the debt is satisfied by other than voluntary conveyance of the
   property to the Government or by foreclosure, I (we) agree that sale
   proceeds will be divided between the Government and me (us) in the
   following order:

       (a) Unpaid balance of loans secured by a prior mortgage as well as
       real estate taxes and assessments levied against the property which
       are due will be paid.

        (b) Unpaid principal and interest owed on FmHA RH loans for the
        property and advances made by FmHA which were not subsidy and are
        still due and payable will be paid to the Government,
       (c) I (we) will receive from the sale proceeds actual expenses
       incurrPd by me (us) ri,ecessary to sell the property. these may include
       sales commissions or advertising cost, appraisal fees, legal and
       related costs such as deed preparation and transfer taxes. Expenses
       incurred by me (us) in preparing the property for sale are not al.lowed
       unless authorized by the Government prior to incurring such expenses.
       Such expenses will be a~thorized only when FmHA det~rmines such expense~
       are necessary to sell the property, or will likely result in a return
       greater than the expense being incurred.

       (d) I (we) will receive the amount of principal paid. off on the
       loan calculated at the promissory note interest rate.

       (e) Any principal reduction attributed to subsidized interest
       calculations will be paid to the Government.
       (f) l (we) will receive my original equity which ia the differeQce
       between the market value of the security. as detenrlned by the
       FmHA appraisal at the time the first loan subject to recapture of
       subsidy was made, and the amount of the FmHA loan(s) and any
       prior lien. Thia amount is --00.00--         and represents
        --00.0--    percent of the mark.et value of the security, (The
      Case 5:20-cv-00035-TBR Document 1-5 Filed 02/21/20 Page 3 of 4 PageID #: 20




        FIIH.A Instruction 1951-1
         Exhibit A
        Page   3

               percent is determined by dividing my (our) original equity by
               the market value of the security when the loan was closed.) The
               dollar amounts and percent will be entered at the time this agr~~tnent
               ia aigned by me·(us) and will be part of this agreement.

               (g) The remaining balance. aft:,er the payments described in (a) thru (f)
               above have been pa i d i~ called value appreciation. The amount of
               value appreciation to be paid to the Government. in repayment or
               the subsidy granted, is tae lesser of (1) the full amount of the subsidy or
               (2) an amount determined ";y multiplying the value appreciation by the
               appropriate factor in the follow:t.ng tabie.

                               Average intere&t rate paid by me (us)

No. of Months                   1.1      2 .1       3.1      4.1       5.1    6. l    7.1
the Loan was U or                to       to         to       to        to     to      or
:>utstanding  Le.JS              2%       3%         4%       5%        6%     7%    greater
 0 to 59       • 78             .68      .60        .5 l     .44       .32    •.22    .11
 60 to 119     .75              .66      .58        .49      .42       .31    .21     .11
 120 to 179    .73              .6J      ,56        .48      .40       .30    .20     .10
 \80 to 239    .65              .56      .49        .42      .36       .26    .18     .09
  40 to 299    .59              .51      .46        .38      .33       .24    .17     .09
JOO   to 359         .53        .45      .40        .34      .29       .21    .14     .09
360 to 396           .47        .40      .36        .31      .26       .19    .13     .09

               (h) l (we) will receive the amount of value appreciation less the
               amount paid the Government as determined in (g) above. I (we) will
               also receive an additional amount in proportion to my original equity
               by Teducing the amount of value appreciation due to the Government by
               t·he percent of my (our) original equity as shown in (f) above.

               (1)     If I (we) am the recipient of HOAP, the amount of value appreciation
               t~ be recaptured will be calculated as if I (we) had paid 1 percent
               interest on the loan, unless the average interest rate paid by me (us)
               was greater than l ~rcent. In such cases it will be detenoined based
               on the average interest rate paid by me (us).

               (j) If this agreement is for a subsequent loan(s) only, the amowit
               of repayment determined in (g) above will be reduced by the following
               percent: n/a        • This percent will be determined ·by dividing the
               amount of' the loan{s) subject to recapture by the total outstanding
               RH debt. This percentage will be ,e ntered at the time I (we) sign this
               agreement.

               (k) If this agreement is for more than one loan that is subject to
               recapture, the subsidy repayment computations will be based on the total
               su·b sidy granted on all loans.
         (~-21-79)         SPECIAL PH
Case 5:20-cv-00035-TBR Document 1-5 Filed 02/21/20 Page 4 of 4 PageID #: 21




   F1'1HA Instruction 1 '5.1"."l
   Exhibit A
   Pa•• 4


   7    . When a FmffA R~l loan ~ ,repatd .. hY other tharl· foncl~aure, v~luntary
   conveyance, or aa~e of.· pr~p_, .r~Y., th~ ••.ount of subsidy _to · .be. repa~d .the
   Goverrnent will be d~terminetl Hi ,the ila~ rRianner as rte1erihe~ tn par•Rr~i,h
   6 of t.hie . E.xhihit but -baaed on the appi-ah•d wlue dete~ined . by FfllffA
   instead .of sale.~ pr-14:e.. In such caeet1, ttte suJ:,ddy _i1,,e ·the r.overnJMnt
   will remain a lien on the property until. paid. It. 111U•t be paid upon non.
   occupancy, sale, or transfer of title to the J)rorerty.

   8     I (we) have read ar.d agree to the provisions of th11 agreement.




   ------------
   NOVEMBER 23.
                Co-Borrower

                       1993
                nate s .i gned

            .          .
   ~;c.P . p ~ ~ ~ ~ ~                  . (FmHA . Official)
       ; & ~ R U S ~ ~'
       County Supervisor                (Title)
           .       .
       NOVEMBER 23, 1.993
                       Date

                                   ,.
Case 5:20-cv-00035-TBR Document 1-6 Filed 02/21/20 Page 1 of 1 PageID #: 22




                                                        GOVERNMENT
                                                          EXHIBIT
                                                            F
                      Case 5:20-cv-00035-TBR Document 1-7 Filed 02/21/20 Page 1 of 1 PageID #: 23


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            CHARLENE R. STASIULIS, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             GRAVES
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $40,630.26                               JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

2/21/2020                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
          Case 5:20-cv-00035-TBR Document 1-8 Filed 02/21/20 Page 1 of 2 PageID #: 24




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.


        Charlene R. Stasiulis, et al.


        TO:     (Name & Address of Defendant)

                CHARLENE R. STASIULIS also known as
                CHARLENE RENEE CHAVEZ, as heir of Deanna J. Bundalo
                910 East Walnut Street
                Mayfield, KY 42066

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:20-cv-00035-TBR Document 1-8 Filed 02/21/20 Page 2 of 2 PageID #: 25




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
